NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0584n.06

                                           No. 19-4148

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                    FILED
                                                                               Oct 16, 2020
UNITED STATES OF AMERICA,                           )
                                                                          DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellee,
                                                    )
                                                    )       ON APPEAL FROM THE UNITED
v.
                                                    )       STATES DISTRICT COURT FOR
                                                    )       THE NORTHERN DISTRICT OF
ALLEN KEEFER,
                                                    )       OHIO
       Defendant-Appellant.                         )
                                                    )


       BEFORE: BATCHELDER, GRIFFIN, and MURPHY, Circuit Judges.

       MURPHY, Circuit Judge. Allen Keefer, a federal prisoner with several more years to serve

on his child-pornography convictions, has long suffered from debilitating seizures. The district

court relied on Keefer’s poor health as a reason for imposing a sentence at the bottom of his guide-

lines range. But Keefer asserts that his health has continued to deteriorate while he has been in-

carcerated. He thus asked the district court to grant him immediate “compassionate release” under

18 U.S.C. § 3582(c)(1)(A)(i). Keefer claimed that his deteriorating health qualified as an “extraor-

dinary and compelling reason” for this type of relief. See id. The district court rejected Keefer’s

request because it had already taken Keefer’s health into account when choosing his original sen-

tence. The court adequately explained its reasoning for denying Keefer’s motion, and its reasoning

has sufficient support in the record. We affirm.
No. 19-4148, United States v. Keefer


                                                 I

                                                 A

       In 2007, Keefer sent an electronic message to an internet chatroom stating that he “want[ed

to] chat with REAL FEMALE about enjoying young girls together.” United States v. Keefer, 405

F. App’x 955, 956 (6th Cir. 2010) (citation omitted). Keefer struck up a conversation with what

he thought was the mother of a 10-year-old girl living in Miami, Florida. Id. Over the course of

their communications, Keefer sent this person several images of “adult males engaged in inter-

course with prepubescent females and prepubescent females exposing their genitals.” Id. It turns

out, however, that this individual was an undercover police officer with the Miami Beach Police

Department. Id. Keefer was indicted on, and ultimately pleaded guilty to, three child-pornography

counts. See id. at 955; 18 U.S.C. §§ 2252(a)(2), 2252A(a)(2)(A), 2252A(a)(5)(B).

       At Keefer’s 2009 sentencing hearing, the district court calculated his guidelines range as

between 210 and 262 months in prison. Keefer’s counsel advocated for a shorter sentence because

Keefer had suffered from “grand mal seizures” ever since a 1986 car accident. When balancing

the sentencing factors in 18 U.S.C. § 3553(a), the court chose a 210-month sentence. It picked a

sentence at the very bottom of Keefer’s guidelines range partially “based upon some of [Keefer’s]

health concerns[.]”

       On appeal, we vacated Keefer’s sentence and remanded for resentencing. Keefer, 405

F. App’x at 959. We found that the district court lacked sufficient evidence to impose a five-level

enhancement that was tied to the number of images that Keefer had possessed. Id. at 958.

       At a resentencing hearing two years after the original one, the district court took additional

evidence. In light of this new evidence, it found that the five-level enhancement still applied.




                                                 2
No. 19-4148, United States v. Keefer


Keefer’s guidelines range thus remained the same. The court opted to reinstate the original 210-

month sentence.

       During this resentencing, Keefer’s health issues were revisited. When asked if he was on

medication, Keefer noted that he took drugs for his seizures and that the drugs kept him “out of it

24-7.” He apologized to the court if he “seem[ed] a little slow or out of it in [his] answers[.]” He

also told the court that the seizures had already caused him to lose “a lot of [his] memory” and that

he could not remember some of his encounters with law enforcement and some of his downloads

of child pornography.

       On a second appeal, we affirmed Keefer’s sentence. United States v. Keefer, 490 F. App’x

797, 801–02 (6th Cir. 2012). When doing so, we noted that Keefer had been “heavily medicated”

and “experiencing memory loss and confusion” during his resentencing. Id. at 801 n.4.

                                                 B

       Keefer is presently scheduled for release in May 2024. In 2019, he filed a motion seeking

“compassionate release.” See 18 U.S.C. § 3582(c)(1)(A). He asserted that his deteriorating health

provided the “extraordinary and compelling” circumstances necessary for this relief. His medical

records showed that he continues to have seizures and has several other maladies. Affidavits from

two fellow prisoners asserted that Keefer has lost more of his memory and has suffered from

strokes exacerbating his cognitive decline. Keefer’s conditions have allegedly made it difficult for

him to care for himself. According to his fellow prisoners, he remains bedridden except when he

uses a wheelchair to get food or medications and frequently urinates and defecates on himself.

These prisoners further noted that he often does not know where he is or who others are, which

has allowed inmates to take advantage of his disoriented state by swindling him out of money.




                                                 3
No. 19-4148, United States v. Keefer


       The district court denied relief. (The same judge who sentenced Keefer also considered

this motion.) The court recognized that Keefer had to show “extraordinary and compelling rea-

sons” for release. 18 U.S.C. § 3582(c)(1)(A)(i). It recognized, too, that the Sentencing Commis-

sion had identified as an extraordinary reason for release a health condition that diminishes a de-

fendant’s ability to provide “self-care” in prison as long as the defendant is not “expected to re-

cover” from that condition. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). Yet the court found that Keefer

had failed to show that “he has no chance of improving his physical and mental health conditions”

because his medical records indicated that he had not been taking the medications that control his

seizures. It added that Keefer “is housed in a medical facility and has access to treatment for all

of his health issues.” It lastly reasoned that the health factors that Keefer’s motion highlighted

“were known to or able to be anticipated” by the court and that it had considered these factors “at

the time of his sentencing.” Keefer now appeals.

                                                II

                                                A

       A district court generally “may not modify a term of imprisonment once it has been im-

posed[.]” 18 U.S.C. § 3582(c). This prohibition, however, comes with a few exceptions. Id.

§ 3582(c)(1)–(2). Among them, a district court may grant what has come to be known as “com-

passionate release” (a phrase that the statute itself does not use). See United States v. Alam, 960
F.3d 831, 832 (6th Cir. 2020). Under 18 U.S.C. § 3582(c)(1)(A)(i), a court may “reduce [a] term

of imprisonment” that has been imposed if it finds two requirements met. Id. § 3582(c)(1)(A).

The court initially must “find[]” that “extraordinary and compelling reasons warrant such a reduc-

tion[.]” Id. § 3582(c)(1)(A)(i). It next must “find[]” “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission[.]” Id. § 3582(c)(1)(A). Even



                                                4
No. 19-4148, United States v. Keefer


if it makes these two findings, moreover, the court still may not grant a reduced sentence without

“considering the factors set forth in section 3553(a) to the extent that they are applicable[.]” Id.

So these well-known sentencing factors—which include such things as the characteristics of the

defendant or the nature of the offense—remain relevant at this sentence-modification stage. Cf.

Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018).

       The Sentencing Commission issued a policy statement about these sentence reductions in

U.S.S.G. § 1B1.13. In addition to reiterating the statutory requirements, § 1B1.13 adds a guide-

lines requirement: A district court must find that “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]” Id. § 1B1.13(2). In

Application Note 1 to § 1B1.13, the Commission also listed the “extraordinary and compelling

reasons” that might entitle a defendant to a sentence reduction. Id. § 1B1.13 cmt. n.1(A)–(D). As

relevant here, this note states that “extraordinary and compelling reasons exist” if “[t]he defendant

is” “suffering from a serious physical or medical condition” “that substantially diminishes the abil-

ity of the defendant to provide self-care within the environment of a correctional facility and from

which he or she is not expected to recover.” Id. § 1B1.13 cmt. n.1(A)(ii)(I).

       The statute’s plain text makes evident the discretionary nature of a compassionate-release

decision. It says that a district court “may reduce the term of imprisonment” if “it finds” that the

two statutory requirements exist. 18 U.S.C. § 3582(c)(1)(A) (emphases added). “The word ‘may’

clearly connotes discretion.” Fogerty v. Fantasy, Inc., 510 U.S. 517, 533 (1994). So the statute

lists factors that, when present, permit a district court to reduce a sentence. It does not list factors

that require the court to do so. Cf. United States v. Curry, 606 F.3d 323, 330 (6th Cir. 2010). Even

when the court finds those requirements met, for example, the court may still deny relief based on




                                                   5
No. 19-4148, United States v. Keefer


“the factors set forth in section 3553(a)” if the court concludes that those factors are “applicable.”

18 U.S.C. § 3582(c)(1)(A). In short, every part of this text signals discretion.

       Circuit precedent confirms this reading. For one thing, the circuit courts that have consid-

ered this question have all “review[ed] a district court’s decision denying compassionate release

for an abuse of discretion.” United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020) (or-

der); see United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020); United States v. Rodd, 966
F.3d 740, 747–48 (8th Cir. 2020); United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020);

see also United States v. Taylor, 820 F. App’x 229, 230 (4th Cir. 2020) (per curiam). That defer-

ential standard of review comports with how our court has treated similar motions for a reduced

sentence under nearby provisions, such as a motion for a sentence reduction based on a subsequent

guidelines change. See Curry, 606 F.3d at 327 (discussing 18 U.S.C. § 3582(c)(2)). (The govern-

ment makes no argument that appellate review should be even more restricted under 18 U.S.C.

§ 3742(a), so we need not consider the point. Cf. United States v. Foreman, 958 F.3d 506, 512–

15 (6th Cir. 2020); United States v. Marshall, 954 F.3d 823, 829–31 (6th Cir. 2020).)

       For another thing, circuit courts have recognized that a district court has discretion to deny

a sentence reduction even when it finds the two statutory requirements met. On more than one

occasion, we have held that the district court reasonably denied relief under its balancing of the

§ 3553(a) factors even assuming that the defendant’s poor health qualified as an “extraordinary”

reason for a reduction. See Kincaid, 802 F. App’x at 188–89; see also, e.g., United States v.

McGuire, __ F. App’x __, 2020 WL 5629884, at *1–2 (6th Cir. Sept. 21, 2020); United States v.

Austin, __ F. App’x __, 2020 WL 5201632, at *2–3 (6th Cir. Sept. 1, 2020) (order). Other courts

have reached similar conclusions. See Pawlowski, 967 F.3d at 330–31; Rodd, 966 F.3d at 747–48.

In a reduction-of-sentence proceeding, as at sentencing, the district court “is best situated to



                                                  6
No. 19-4148, United States v. Keefer


balance the § 3553(a) factors.” Kincaid, 802 F. App’x at 189 (citing Gall v. United States,

552 U.S. 38, 51 (2007)).

        Yet “discretion” does not mean “whim.” See Martin v. Franklin Cap. Corp., 546 U.S. 132,

139 (2005). A “motion to [a court’s] discretion is a motion, not to its inclination, but to its judg-

ment; and its judgment is to be guided by sound legal principles.” Id. (quoting United States v.

Burr, 25 F. Cas. 30, 35 (C.C. Va. 1807) (Marshall, C.J.)). In this reduction-of-sentence context,

an abuse of discretion can occur if the district court “relies on clearly erroneous findings of fact,

uses an erroneous legal standard, or improperly applies the law.” United States v. Flowers,

963 F.3d 492, 497 (6th Cir. 2020) (citation omitted); United States v. Smith, 959 F.3d 701, 702

(6th Cir. 2020) (order). A court might abuse its discretion, for example, if it misreads the meaning

of the extraordinary-reason requirement. See, e.g., Taylor, 820 F. App’x at 230. Or it might abuse

its discretion if it interprets the law to bar it from granting a reduction when, in fact, it has discretion

to do so. See, e.g., United States v. Beamus, 943 F.3d 789, 791–92 (6th Cir. 2019) (per curiam).

        At the same time, busy district courts do not abuse their discretion in this context merely

because they do not issue exhaustive opinions. See Chavez-Meza, 138 S. Ct. at 1967–68. After

all, even in the original sentencing context a district court must only leave enough of a record “to

allow for meaningful appellate review.” Id. at 1965 (quoting Gall, 552 U.S. at 50). A sentencing

court need not issue a reasoned opinion; it need only “set forth enough to satisfy the appellate court

that [it] has considered the parties’ arguments and has a reasoned basis for exercising [its] own

legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007). And sometimes

a court’s indication that it has relied on the record will itself suffice to meet this requirement. See

Chavez-Meza, 138 S. Ct. at 1967–68.




                                                     7
No. 19-4148, United States v. Keefer


       If that is true in the sentencing context, it is even more true in the reduction-of-sentence

context, especially when the district judge who sentenced the defendant is the same judge who

considers the defendant’s reduction-of-sentence motion. See id. In that common scenario, a dis-

trict court will already have considered and balanced the § 3553(a) factors the first time around at

the original sentencing. See id. at 1966–67; see also Curry, 606 F.3d at 331. We have thus held

that a district court did not abuse its discretion by denying a reduction-of-sentence motion in a

one-sentence order noting only that it had considered the § 3553(a) factors and the record. See

McGuire, 2020 WL 5629884, at *1–2. Although the court “did not specifically cite which factors

guided its decision,” we held that the court did not need to do so expressly. Id. at *2. “Because it

[was] clear that the judge relied on the record when declining to modify [the defendant’s] sentence,

even a ‘barebones form order’ could have sufficed.” Id. (quoting Chavez-Meza, 138 S. Ct. at

1968); see also, e.g., United States v. Brim, 661 F. App’x 879, 882–83 (6th Cir. 2016); United

States v. Holland, 391 F. App’x 468, 470–71 (6th Cir. 2010); United States v. Dewitt, 385 F. App’x

479, 483 (6th Cir. 2010).

                                                  B

       As in these other cases, the district judge’s analysis in this case was “cursory at best.”

Curry, 606 F.3d at 331. The court did not expressly mention the § 3553(a) factors and its reasons

for denying relief leave ambiguous the specific legal argument on which it relied. Was it because

no extraordinary and compelling reason existed? Or was it because Keefer was not entitled to

relief as a discretionary matter? Still, “the record as a whole satisfies us that the judge ‘considered

the parties’ arguments and ha[d] a reasoned basis for exercising his own legal decisionmaking

authority.’” Chavez-Meza, 138 S. Ct. at 1967 (quoting Rita, 551 U.S. at 356).




                                                  8
No. 19-4148, United States v. Keefer


       To qualify for relief, Keefer needed to show, at the outset, “extraordinary and compelling

reasons” for his requested sentence reduction. 18 U.S.C. § 3582(c)(1)(A)(i). Keefer sought to

satisfy this element by proving that his seizures “substantially diminishe[d]” his ability to care for

himself in prison and that he was “not expected to recover” from them. U.S.S.G. § 1B1.13, cmt.

n.1(A)(ii). The district court appears to have thought that Keefer had fallen short because the

medical records suggested he was not taking the drugs that help control his seizures and because

he was housed in a medical unit and receiving treatment. We need not (and do not) resolve whether

the district court properly evaluated this statutory requirement here.

       That is because Keefer needed to show more—namely, that the § 3553(a) factors warranted

a sentence reduction. See Kincaid, 802 F. App’x at 188–89. We interpret the district court’s denial

as resting on this discretionary element too. It said: “[A]ll of the factors that Mr. Keefer cites in

support of his motion were known to or able to be anticipated by the Court and were, in fact, taken

into consideration at the time of his sentencing.” This rationale—that the court had considered

Keefer’s health when imposing the initial sentence—strikes us as relevant to the question whether

the § 3553(a) factors justified a sentence reduction as a discretionary matter. And the court had a

firm basis in the record to conclude that Keefer’s health condition should not trigger a different

sentence than the one that it originally imposed.

       The same judge presided over Keefer’s two sentencing hearings and this reduction-of-sen-

tence motion. Keefer’s health concerns arose throughout. At the original sentencing, Keefer’s

counsel advocated for just a 60-month sentence (one well below the applicable guidelines range

of 210 to 262 months). Why? In large part because of Keefer’s poor health. In a presentencing

memorandum, counsel noted that Keefer’s seizures had forced him to take a disability retirement

from his job.    Counsel also explained that the seizures would get worse during Keefer’s



                                                    9
No. 19-4148, United States v. Keefer


incarceration, calling them “progressively debilitating.” He added that Keefer’s “neurologist an-

ticipate[d] a full and total loss of memory and cognitive functioning unless a cure for these seizures

can be found.” Keefer’s presentence report reiterated that Keefer had said that he had “lost much

of his long term memory because his brain has been damaged” and that he has “problems with his

short term memory.” At sentencing, his counsel reemphasized that Keefer’s “mind will eventually

go completely and occasionally his heart has stopped during seizures.”

       The district court took these health concerns into account when balancing the § 3553(a)

factors and choosing the sentence. It explained to Keefer that in choosing a sentence it needed to

consider “your background, your health issues, your work history, your family and all those things”

and “compare that with the nature of the” offenses. When undertaking this balancing, the court

emphasized the serious nature of the child-pornography offenses and explained how they harm the

young victims for the rest of their lives. And while Keefer’s counsel had done a “terrific job”

presenting substantial mitigating information, the court did not believe that this information suf-

ficed to avoid a sentence within the guidelines range. Based in part “upon some of [Keefer’s]

health concerns,” though, the court opted for a sentence at the bottom of that range.

       At a resentencing hearing two years later, Keefer’s health problems were again obvious.

He told the court that he was “out of it” because of his seizure medication and that he had lost a

substantial portion of his memory regarding the events in question. The court still saw “no reason

not to impose the same sentence that I originally imposed, which is the minimum I can do within

the Guidelines[.]”

       When the court’s current rationale for denying Keefer’s reduction-of-sentence motion is

read against this record, it becomes obvious that the court did not believe that Keefer’s health

concerns warranted a shorter sentence under the § 3553(a) factors. See Chavez-Meza, 138 S. Ct.
10
No. 19-4148, United States v. Keefer


at 1966–67. At sentencing, the court had already been told of Keefer’s poor health. And it had

already been told that his condition would worsen and that he would eventually lose his memory

altogether. Yet, given the serious nature of the offenses, the court found that these major health

problems warranted nothing more than a reduction to the bottom of the guidelines range. Unsur-

prisingly, when Keefer later told the court that his health had, in fact, deteriorated, the court did

not believe that this factor would warrant a change from the sentence already imposed. In short,

we are satisfied that the district court considered the parties’ arguments and had a reasoned basis

for its decision: It had already taken Keefer’s poor health into account when imposing the original

sentence. See id. We thus see no abuse of discretion.

                                                  C

       Keefer makes three arguments in response. None of them convinces us that the district

court abused its discretion. First, Keefer argues that the district court committed legal error when

considering whether an extraordinary and compelling reason existed for a sentence reduction. That

is so, Keefer claims, because the court relied on facts (such as the fact that he was receiving treat-

ment) that are irrelevant to the dispositive legal question whether his health condition diminished

his ability to care for himself in prison or whether he was likely to recover from the condition. See

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). Yet, as noted, we need not resolve this point. Even if Keefer’s

health condition is “extraordinary and compelling,” the district court retained discretion to con-

clude that his individual circumstances did not warrant a sentence reduction. See McGuire, 2020
WL 5629884, at *1–2.

       Keefer also argues that the district court committed legal error by relying on its prior

knowledge of his health conditions from the original sentencing. An application note to the Sen-

tencing Commission’s policy statement says that “an extraordinary and compelling reason need



                                                 11
No. 19-4148, United States v. Keefer


not have been unforeseen at the time of sentencing” and that a sentencing court’s earlier knowledge

or anticipation of the asserted reason “does not preclude consideration for a reduction under this

policy statement.” U.S.S.G. § 1B1.13, cmt. n.2. Nothing the district court said conflicts with this

application note. The note indicates only that a court may in its discretion grant a sentence reduc-

tion even if it knew at the time of the original sentencing of the factor on which it relies to do so.

The note does not say that a court must ignore the fact that it knew of this reason or that it has

already relied on it when choosing the original sentence.

       Second, Keefer argues that the district court’s fact findings were clearly erroneous. The

court initially found that Keefer is not taking his medication. While true, Keefer argues that the

district court overlooked that he does not take his medication because of his disoriented state and

because of medical staff’s failure to assist him. Here again, however, these questions concern

whether Keefer has shown an extraordinary and compelling reason for a sentence reduction. We

need not consider the argument because Keefer’s motion fails on other discretionary grounds. See

McGuire, 2020 WL 5629884, at *1–2.

       Keefer alternatively argues that the district court committed clear error when finding that

it had already considered “all of the factors” on which Keefer now relies. Keefer says the court

could not have considered at sentencing some of the things that his motion asserted, including that

he has had strokes and that the prison has provided inadequate care. But we do not read the district

court’s opinion as finding historical “facts” on this point. We read the opinion as simply stating

that it had already considered Keefer’s deteriorating health when deciding on his original sentence

and that nothing in Keefer’s motion justified a shorter one. That discretionary judgment was not

an abuse of discretion. Keefer’s own counsel, for example, indicated at the original sentencing

that Keefer’s “mind will eventually go completely[.]”



                                                 12
No. 19-4148, United States v. Keefer


       Third, Keefer argues that the district court wrongly resolved his motion without holding a

hearing. Yet Keefer’s motion did not request a hearing and nothing in § 3582(c)’s text compels a

court to hold one. See Dewitt, 385 F. App’x at 481. Federal Rule of Criminal Procedure 43(b)(4)

also makes clear that a defendant need not be present for a reduction of a sentence under § 3582.

And we have held that district courts need not hold plenary hearings to resolve sentence-modifi-

cation motions under § 3582(c)(2), Dewitt, 385 F. App’x at 481, or under § 3582(c)(1)(B), United

States v. Smithers, 960 F.3d 339, 346 (6th Cir. 2020). Seeing no textual difference between those

other parts of § 3582(c) and the subparagraph at issue here, we will not read a hearing requirement

into § 3582(c)(1)(A) either.

       Even if a defendant does not have an automatic right to a hearing for motions seeking

sentence reductions, Keefer responds, he had a right to a hearing before the court resolved disputed

factual questions against him. He cites a Seventh Circuit case holding that “a defendant is entitled

to an opportunity to dispute contestable factual propositions that affect the sentence.” United

States v. Neal, 611 F.3d 399, 402 (7th Cir. 2010) (citing U.S.S.G. § 6A1.3). We need not consider

this point. The district court did not resolve disputed factual issues. Even accepting all of the facts

asserted in Keefer’s motion, the district court still did not abuse its discretion in concluding that it

had adequately accounted for Keefer’s poor health when it imposed his original sentence.

       Finding no abuse of discretion, we affirm.




                                                  13